Case 1:19-cv-20457-KMW Document 97 Entered on FLSD Docket 07/03/2019 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                Case No. 1:19-cv-20457-WILLIAMS/Torres

  ALPARGATAS USA, INC.,

                   Plaintiff,

  v.

  ALLURE SHOWROOM, INC., et al.,

              Defendants.
  ____________________________________/

                  LALCHANDANI SIMON, PL’S REPLY IN SUPPORT OF ITS
                     MOTION TO WITHDRAW AS COUNSEL [D.E. 59]

            Lalchandani Simon, PL respectfully files this reply in support of its Motion to Withdraw

  as Counsel for Defendants SK Empire Limited Liability Company and Yaakov Dahan (the

  “Motion to Withdraw”) [D.E. 59].

       I.   BACKGROUND

            In its Response to the Motion to Withdraw [D.E. 96], Plaintiff Alpargatas USA, Inc.

  (“Plaintiff”) argues that this Court should require the undersigned to remain in this case until

  “Defendants fully comply with he letter and spirit” of Rule 26. [D.E. 96, p. 1]. In support of its

  position, Plaintiff claims Defendants SK Empire Limited Liability Company and Yaakov Dahan

  (collectively, “Defendants”) provided inadequate initial disclosures under Rule 26(a)(1)(A)

  concerning Brown Moses, LLC, which Plaintiff recently added as a defendant in this case.

  Pursuant to Rule 26(a)(1)(A), Defendants listed the corporate address and phone number for

  Brown Moses, LLC in their initial disclosures. When Plaintiff asked for more information

  concerning Brown Moses, LLC, Defendants provided Plaintiff additional information, even

  though it was not required under Rule 26(a)(1)(A). Plaintiff now complains that Defendants (1)
Case 1:19-cv-20457-KMW Document 97 Entered on FLSD Docket 07/03/2019 Page 2 of 4




  have failed to amend their initial disclosures to include this newly disclosed information and (2)

  may have more information concerning Brown Moses, LLC or its principal. [Id. at pp. 3–4].

  Putting aside whether it is appropriate to ask the Court to condition departure of counsel under

  such circumstances, Plaintiff’s arguments are otherwise without merit for the reasons stated

  below.

   II.     ARGUMENT

           Rule 26(a)(1) requires parties to provide “the name, and if known, the address and

  telephone number of each individual likely to have discoverable information […] that the

  disclosing party may use to support its claims or defenses, . . . Fed. R. Civ. P. 26(a)(1)(A)(i)

  (emphasis supplied).

           The only relevant inquiry here is whether Defendants provided a name, and if known, and

  address and telephone number for Brown Moses, LLC. Plaintiff does not dispute that Defendants

  provided this information. [D.E. 96, pp. 1–2]. Plaintiff instead argues that such information was

  not particularly helpful. Be that as it may, Defendants were under no obligation under Rule 26 to

  provide additional information (though they did in a showing of good faith). In fact, if

  Defendants had decided not to rely on Brown Moses, LLC to support its defenses, there would

  have been no requirement to provide Plaintiff with any information about it under Rule

  26(a)(1)(A). See id.; see also King v. Akima Global Servs., LLC, 323 F.R.D. 403, 408–09 (S.D.

  Fla. 2017) (Goodman, Mag. J.) (noting to the extent a party does not rely on a party to support its

  defense, Rule 26(a)(1)(A) does not apply). Plaintiff seeks information outside the ambit of Rule

  26(a)(1)(A) but has not sought any discovery materials or testimony from Defendants. Instead,

  Plaintiff insists that the undersigned should remain in the case for the time being. That cannot be

  the appropriate result under these circumstances.



                                                  2
Case 1:19-cv-20457-KMW Document 97 Entered on FLSD Docket 07/03/2019 Page 3 of 4




         Further, Plaintiff’s argument that Defendants failed to amend their initial disclosures after

  providing Plaintiff with subsequent information must also be rejected. First, the information

  provided to Plaintiff was not required under Rule 26(a)(1)(A)(i). Defendants provided the name

  of Brown Moses, LLC’s principal, even though Defendants listed the corporate representative on

  the initial disclosures; they provided two e-mail addresses for the principal; and they provided a

  second phone number. Contrary to Plaintiff’s assertions in its opposition, Defendants have

  repeatedly accommodated Plaintiff. Second, Plaintiff ignores Rule 26(e), which provides that an

  initial disclosure must be supplemented only if “additional or corrective information has not

  otherwise been made known to the parties during the discovery process or in writing; . . .” Fed.

  R. Civ. P. 26(e)(1)(A) (emphasis supplied); see also Campbell v. Moon Palace, Inc., No. 11-

  60274-civ-Cohn/Seltzer, 2012 U.S. Dist. LEXIS 14452, at *15 n.3 (S.D. Fla. Feb. 7, 2012)

  (denying a request to exclude certain matters that were not supplemented in the initial disclosure

  because they “were made known […] during the course of discovery or in writing during the

  litigation, and with ample time for [the defendant] to investigate […] and submit arguments

  related to that information”). The undersigned, on behalf of Defendants, provided the above-

  referenced additional information to counsel for Plaintiff in writing on May 15, 2019. As noted

  above, Plaintiff has ample opportunity to investigate this information through discovery.

  III.   CONCLUSION

         For the reasons stated above, the conditions Plaintiff asserts in its opposition are

  contradicted by the plain language of Rule 26 of the Federal Rules of Civil Procedure and the

  case law interpreting it. Accordingly, this Court should grant Lalchandani Simon, PL’s Motion to

  Withdraw as Counsel for Defendants SK Empire Limited Liability Company and Yaakov Dahan

  [D.E. 59].



                                                  3
Case 1:19-cv-20457-KMW Document 97 Entered on FLSD Docket 07/03/2019 Page 4 of 4




  Dated: July 3, 2019.

                                              Respectfully submitted,

                                              LALCHANDANI SIMON PL
                                              25 Southeast Second Avenue, Suite 1020
                                              Miami, Florida 33131
                                              (305) 999-5291
                                              (305) 671-9282 (fax)

                                              By: /s/ Daniel J. Simon
                                                      Daniel J. Simon, Esq.
                                                      Florida Bar No.: 16244
                                                      danny@lslawpl.com
                                                      James M. Slater, Esq.
                                                      Florida Bar No.: 111779
                                                      james@lslawpl.com


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that this 3rd day of July, 2019, a true and correct copy of the

  foregoing has been filed and served via the CM/ECF filer on all counsel of record.


                                                      By: /s/ James M. Slater
                                                              James M. Slater




                                                 4
